Citation Nr: 1760931	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  14-28 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial compensable evaluation for limitation of extension of the left forearm.

2.  Entitlement to an initial evaluation in excess of 10 percent for limitation of flexion of the left forearm prior to March 8, 2017, and in excess of 20 percent thereafter.

3.  Entitlement to an initial evaluation in excess of 10 percent for a left wrist disorder.

 4.  Entitlement to an initial compensable evaluation for bilateral tinea pedis.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

C. Howell, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c)(7).  38 U.S.C. § 7107(a)(2) (2012).

The Veteran served on active duty from December 1961 to December 1985.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas (hereinafter Agency of Original Jurisdiction (AOJ)).  In preparing to decide the issue on appeal, the Board has reviewed the contents of the Veteran's electronic files, including the Content Legacy Manager and Veterans Benefit Management System (VBMS) claims files, using Caseflow Reader.  All records are now in these electronic systems.

In December 2016, the Board remanded the appeal for further development.  That development has been completed, and the appeal has been returned to the Board for further adjudication.

In a September 2017 rating decision, the AOJ granted entitlement to a rating of 20 percent disabled for left forearm flexion as of March 8, 2017.  This claim remains on appeal as the maximum benefits available were not awarded.  See AB v. Brown, 6 Vet. App. 35 (1993).  As reflected on the title page, entitlement to an initial evaluation in excess of 10 percent for limitation of flexion of the left forearm prior to March 8, 2017, and in excess of 20 percent thereafter, is currently before the Board.

The issues of an increased rating for both left forearm flexion and extension are REMANDED to the AOJ.
FINDINGS OF FACT

1.  The Veteran's left wrist does not manifest any favorable or unfavorable ankylosis.

2.  The Veteran's tinea pedis does not affect at least 5 percent or more of the entire body and is not treated with systemic therapy.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess than 10 percent for a left wrist disorder under Diagnostic Codes (DCs) 5214 and 5215 have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.1-4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, DCs 5214, 5215 (2017).

2.  The criteria for an initial compensable evaluation for tinea pedis have not been met.  38 U.S.C. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 4.1-4.7, 4.10, 4.118, DCs 7806, 7813.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board... to search the record and address procedural arguments when the veteran fails to raise them before the Board.").

VA fulfilled its duty to assist the Veteran in obtaining relevant evidence to substantiate his claim and by providing VA examinations in February 2012, March 2017, and August 2017.  The Board finds substantial compliance with its prior remand directives for the two issues being adjudicated herein.  In this respect, the AOJ obtained updated VA treatment records, and obtained VA examinations which addressed the questions posed by the Board and are adequate for adjudication.  Concerning the limitation of motion in the Veteran's left wrist, the Board acknowledges the holding in Correia v. McDonald, 28 Vet. App. 158 (2016) which held that, under 38 C.F.R. § 4.59, "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  The Board further acknowledges the holding in Sharp v. Shulkin, 29 Vet. App. 26, 33 (2017) requiring the examiner to ascertain adequate information-i.e. frequency, duration, characteristics, severity, or functional loss-of a Veteran's flares by alternative means.  Here, the Veteran has been awarded the maximum schedular rating for his left wrist disorder based on range of motion and functional impairment.   Therefore, the Board finds that an additional examination is not warranted.  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997) (consideration of 4.40 and 4.45 is unnecessary where an appellant is in receipt of the maximum rating for limitation of motion).

Hence, VA has fulfilled its duty to assist the Veteran, and adjudication of the appeal, at this juncture, without directing or accomplishing any additional development action, poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The appeal is now ready to be considered on the merits.

Laws and Regulations

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Schedule).  38 U.S.C. § 1155; 38 C.F.R. § 4.1.

Separate diagnostic codes identify various disabilities and the criteria for specific ratings.  Relevant regulations do not require that all cases show all findings specified by the Schedule; however, findings sufficient to identify the disease and the resulting disability and, above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. §§ 4.7, 4.21.

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

In establishing the appropriate initial assignment of a disability rating, the proper scope of evidence includes all medical evidence submitted in support of the veteran's claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  In cases where an initially assigned disability rating has been challenged or appealed, it is possible for a veteran to receive a staged rating.  A staged rating is an award of separate percentage evaluations for separate periods, based on the facts found during the appeal period.  Id. at 126-28; see also Hart v. Mansfield, 21 Vet. App. 505 (2007) (in determining the present level of a disability for any increased evaluation claim, the Board must consider staged ratings).

The Veteran's non-dominant hand is his left hand.  See, e.g., August 2017 VA Examination.  His left wrist disorder is currently rated as ten percent disabling under DC 5215 for flexion less than 15 percent or palmar flexion limited in line with the forearm.  This rating is the maximum scheduler rating involving limitation of range of motion of the wrist.  

Under DC 5214, a 20 percent rating is warranted for favorable ankylosis of the non-dominant hand in 20 degrees to 30 degrees dorsiflexion.

The Veteran's tinea pedis is currently rated as noncombensable under DC 7813.  Under DC 7813, the disability is to be rated as disfigurement of the head, face or neck under DC 7800; or for scarring under DCs 7801, 7802, 7803, 7804 or 7805; or for dermatitis under DC 7806; depending upon the predominant disability.  38 C.F.R. § 4.118.  The AOJ rated tinea pedis under DC 7806.  See July 2012 Rating Decision.
DC 7806 provides ratings for dermatitis or eczema.  Dermatitis or eczema is to be rated under either the criteria under DC 7806 or to be rated as disfigurement of the head, face, or neck (DC 7800) or scars (DCs 7801, 7802, 7804, or 7805), depending upon the predominant disability.  38 C.F.R. § 4.118.  DC 7806 provides that dermatitis or eczema that involves less than five percent of the entire body or less than 5 percent of exposed areas affected, and; no more than topical therapy is required during the past 12-month period, is rated as noncompensable (0 percent) disabling.  Dermatitis or eczema that involves at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period, is rated 10 percent disabling.  Dermatitis or eczema that involves 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period, is rated 30 percent disabling.  Dermatitis or eczema that involves more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period, is rated 60 percent disabling.  38 C.F.R. § 4.118.

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

Analysis: Left Wrist Disorder

The Veteran seeks entitlement to an initial evaluation in excess of 10 percent for a left wrist disorder.  His left wrist is his non-dominant (or minor) hand.  See, e.g., August 2017 VA Examination.  His left wrist disorder is currently rated as ten percent disabling, the maximum scheduler rating for limitation of range of motion of the wrist.  
The medical evidence of record contains no evidence that the Veteran has any favorable or unfavorable ankylosis of his left wrist.  February 2012, March 2017, and August 2017 VA examiners all indicated, upon examination and review of the claims folder, that the Veteran has no ankylosis of the left wrist.  Rather, the Veteran had active movement in all planes of motion.  The Veteran describes more limited motion during flares, but he has not described fixation in any plane of motion.  Ankylosis is defined as "immobility and consolidation of a joint due to disease, injury, surgical procedure."  Lewis v. Derwinski, 3 Vet. App. 259(1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)); Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) (ankylosis is "stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint," citing Stedman's Medical Dictionary 87 (25th ed. 1990)).

In the absence of evidence of favorable ankylosis of the non-dominant hand in 20 degrees to 30 degrees dorsiflexion, a rating in excess of ten percent for the Veteran's left wrist disorder is not warranted.  There is no doubt of material fact to be resolved in his favor.  38 U.S.C.A. § 5107(b).

Analysis: Tinea Pedis

The Veteran seeks entitlement to a compensable rating for bilateral tinea pedis.

During a February 2012 VA examination, the Veteran was diagnosed with a rash on his feet.  The Veteran's rash did not cause scarring or disfigurement of the head, face, or neck.  He reported treating it with an over-the-counter cream, and the examiner indicated treatment by topical corticosteroids for six weeks or more, but not constant or near-constant.    The examiner did not indicate the percentage of surface area tinea pedis covered, instead describing it as present between the first and second toes bilaterally, between the second and third toes on the right foot, between the fourth and fifth toes bilaterally, and severe fungus of the first, fourth, and fifth toenails on the left foot.  In providing an opinion, the examiner noted that the tinea pedis and toenail fungus covered less than one percent of the Veteran's total body, and zero percent of his exposed body.

During a March 2017 VA examination, the Veteran was again diagnosed with tinea pedis.  The examiner again found that the rash did not cause scarring or disfigurement of the head, face, or neck.  The examiner noted that the Veteran used over-the-counter topical creams and lotions to treat tinea pedis for six weeks or more, but not constant or near-constant.  The Veteran reported that he did not recall the names of the lotions, but that they helped more than his prescription for tinea pedis.  Upon examination, the examiner noted that tinea pedis covered less than five percent of his total body area, and none of his exposed body area.  

Both VA examinations of record indicate that tinea pedis covers less than five percent of the Veteran's entire body and none of his exposed areas.  Additionally, they both indicate treatment of tinea pedis by over-the-counter creams and lotions.   The Board notes that in Johnson v. Shulkin, 862 F.3d 1351 (Fed. Cir. 2017), the U.S. Federal Circuit Court of Appeals determined that use of topical corticosteroids does not automatically mean systemic therapy, and a topical steroid could be either systemic or topical, based on the circumstances of each case.  In this case, the Veteran has used over-the-counter creams and lotions six weeks or more, but not constantly or near-constantly.  While the February 2012 VA examiner indicated the use of topical corticosteroids, the March 2017 VA examiner indicated the use of non-steroidal creams and lotions.  The Board finds that the evidence reflects the Veteran has been treated with topical therapy in this case, rather than systemic therapy.

In the absence of tinea pedis that involves at least 5 percent of the entire body, or at least 5 percent of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period, a rating of 10 percent disabling is not warranted.

Further DC 7813 raises the possibility of rating the disability under DC 7800 for disfigurement of the head, face or neck; or under DCs 7801, 7802, 7803, 7804 or 7805 for scarring, instead of DC 7806, depending upon the predominant disability.  In this case, both VA examiners found no scarring or disfigurement of the head, face, or neck.  Further, there is no medical evidence or Veteran statements that indicate a rating under DCs 7801, 7802, 7803, 7804 or 7805 for scarring is appropriate.  In this respect, the Veteran has described symptoms of skin itchiness, dryness, irritation, redness and whelps which is contemplated in his assigned rating, but he has not described this skin condition as affecting at least 5 percent of his entire body or resulting in permanent scar disability.  In this case, dermatitis is the predominant disability, and DC 7806 is the correct DC for rating the Veteran's tinea pedis.  There is no doubt of material fact to be resolved in his favor.  38 U.S.C.A. § 5107(b).


ORDER

An initial rating in excess of ten percent for a left wrist disorder is denied.

An initial compensable rating for tinea pedis is denied.


REMAND

The Veteran seeks increased ratings for both limitation of extension and limitation of flexion of his left forearm.  He underwent a VA examination in March 2017 to evaluate the range of motion of his left forearm.  During that examination, the Veteran underwent initial and repetitive use range of motion testing of his left and right elbows.  Additionally, the examiner provided a "Correia" statement, indicating pain on passive and non-weight bearing range of motion testing of the left elbow.  However, the examiner indicated being unable to describe motion loss during a flare of disability as the Veteran did not have a flare at the time of examination.  This examination report must be returned as inadequate for rating purposes pursuant to Sharp v. Shulkin, 29 Vet. App. 26, 33 (2017).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Associate with the claims file VA treatment records since March 2017.

2.  Thereafter, schedule the Veteran for a VA examination to address the current severity of his left forearm disorder.  The examiner must review the Veteran's Legacy Content Manager and VBMS files.  The examiner should indicate in the opinion that all pertinent records were reviewed.  All clinical findings must be reported in detail and correlated to a specific diagnosis. 

In order to comply with Sharp v. Shulkin, 29 Vet. App. 26, 33 (2017), the examiner is asked to describe whether pain, weakness, fatigue and/or incoordination significantly limits functional ability during flares or repetitive use, and if so, the examiner must estimate range of motion during flares or repetitive use.  If the examination does not take place during a flare or repetitive testing cannot be performed, the examiner should have the Veteran describe and/or demonstrate the extent of motion loss during flares or repetitive use and provide the extent of motion loss described in terms of degrees.  If there is no pain and/or no limitation of function, such facts must be noted in the report.  The examiner should comment as to whether there is any medical reason to accept or reject the Veteran's description of reduced range of motion during flares or repetitive use.
 
The examiner should also address the severity (i.e., favorable or unfavorable) and location of any ankylosis, and note any functional limitation caused by the left forearm disorder.

Also, in order to comply with the Court's decision in Correia v. McDonald, 28 Vet. App. 158 (2016), the VA examination must include range of motion testing on both elbows/forearms in the following areas:

	Active motion;
	Passive motion;
	Weight-bearing; and
	Nonweight-bearing.

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

All opinions expressed by the examiner must be accompanied by a complete rationale, with citation to relevant medical findings.

3.  After completing the actions detailed above, readjudicate the claim.  If any benefit is not granted to Veteran's satisfaction, a supplemental statement of the case must be provided to the Veteran and his representative.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  See 38 U.S.C. §§ 5109B, 7112 (2012).





______________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


